          Case 5:19-cv-00951-HE Document 1 Filed 10/16/19 Page 1 of 8




             IN THE UNITED STATES DISTRICT COURT FOR THE

                      WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                )
                                         )
               Plaintiff,                )
                                         )
             -vs-                        ) CIV-19- 951-HE
                                                   __________
                                         )
$501,216.00 IN UNITED STATES             )
CURRENCY,                                )
                                         )
                                         )
                Defendant.               )


              VERIFIED COMPLAINT FOR FORFEITURE IN REM

      The United States of America brings this complaint and, in accordance with

Supplemental Rule G(2) of the Federal Rules of Civil Procedure, alleges the following:

                             NATURE OF THE ACTION

1.    Plaintiff, United States of America, alleges upon information and belief for this in

rem forfeiture action brought against the Defendant personal property $501,216.00, (the

“Defendant Currency”) that Defendant Currency is subject to forfeiture pursuant to 21

U.S.C. § 881(a)(6) for violations of 21 U.S.C. § 841.

                                THE DEFENDANT IN REM

2.    Defendant Currency consists of $501,216.00 in United States Currency seized by

law enforcement during a traffic stop near mile marker 118 in Canadian County, Oklahoma



                                            1
             Case 5:19-cv-00951-HE Document 1 Filed 10/16/19 Page 2 of 8



on April 18, 2019. The traffic stop occurred in the Western District of Oklahoma. The

Defendant Currency is currently in the custody of Immigration and Customs Enforcement,

Homeland Security Investigations.

3.      On July 12, 2019, Yuhong Li filed a claim of ownership to Defendant Currency with

U.S. Customs and Border Protection to contest the administrative forfeiture of the

Defendant in rem.

                             JURISDICTION AND VENUE

4.      Plaintiff brings this action in rem to forfeit and condemn the Defendant Currency.

This Court has jurisdiction over an action commenced by the United States under 28 U.S.C.

§ 1345, and the Court has jurisdiction over a civil forfeiture action under 28 U.S.C.

§ 1355(a).

5.      This Court has in rem jurisdiction over the Defendant Currency according to 28

U.S.C. § 1355(b), providing that a forfeiture action or proceeding may be brought in the

district in which any of the acts or omissions giving rise to the forfeiture occurred.

6.      Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1) because the acts

or omissions giving rise to the forfeiture occurred in this district. Furthermore, venue is

also proper here pursuant to 28 U.S.C. § 1395, because the property is located in this

district.

                               BASIS FOR FORFEITURE

7.      The United States alleges that Defendant Currency is subject to forfeiture to the

United States because it is the proceeds of criminal activity. Specifically, the United States


                                              2
          Case 5:19-cv-00951-HE Document 1 Filed 10/16/19 Page 3 of 8



alleges that the Defendant Currency is forfeitable to the United States according to 21

U.S.C. § 881(a)(6) for violations of 21 U.S.C § 841.

8.     Title 21, United States Code, Section 841(a) provides that it shall be unlawful for

any person knowingly or intentionally manufacturing, distributing, dispensing, or

possessing with intent to manufacture, distribute, or dispense, a controlled substance.

9.     Title 21, United States Code, Section 881(a)(6) provides the following shall be

subject to forfeiture to the United States and no property right shall exist in them:

              All moneys, negotiable instruments, securities, or other things
              of value furnished or intended to be furnished by any person in
              exchange for a controlled substance or listed chemical in
              violation of this subchapter, all proceeds traceable to such an
              exchange, and all moneys, negotiable instruments, and
              securities used or intended to be used to facilitate any violation
              of this subchapter.


                                          FACTS

10.    On or about April 18, 2019, at approximately 12:15 P.M., while patrolling

westbound on Interstate 40 (I-40), Oklahoma Bureau of Narcotics (“OBN”) Agent

Anthony Moore observed a black Mercedes vehicle (the “Mercedes”) make an unsafe lane

change. This is a violation of Oklahoma State law, § 47-11-303. Agent Moore also

observed the Mercedes traveling above the posted speed limit—traveling 75mph in a

70mph zone. Agent Moore activated his emergency lights and conducted a traffic stop

near mile marker 118 in Canadian County, Oklahoma.




                                              3
           Case 5:19-cv-00951-HE Document 1 Filed 10/16/19 Page 4 of 8



11.    Canadian County is located in the Western District of Oklahoma.

12.    Agent Moore approached the stopped Mercedes and identified the driver as Zhenni

Jackson (”Jackson”). Agent Moore observed a passenger in the Mercedes as well.

13.    Agent Moore explained to Ms. Jackson why he pulled over the vehicle and asked

her to come back to his patrol unit to write her a warning.

14.    In Agent Moore’s patrol unit, he spoke with Ms. Jackson about her trip while he

wrote her a warning citation. Ms. Jackson stated she was driving the passenger, Yuhong

Li, to California. Ms. Jackson said she planned to drop Ms. Li and the car off in California

and then immediately fly back to work at the spa she owns in Ohio. Agent Moore asked

when her return flight was, to which she replied she had not yet booked a return flight.

15.    Agent Moore asked dispatch to run the registration of the Mercedes. The vehicle

registration received from dispatch did not match the registration provided by Ms. Jackson.

During this conversation, Agent Moore noticed that Ms. Jackson appeared anxious, despite

being told repeatedly that she would receive a warning. Agent Moore observed Ms.

Jackson’s carotid artery pulsating so hard it could be seen moving the scarf she was

wearing.

16.    The level of nervousness observed by Agent Moore made him suspicious that Ms.

Jackson may be engaged in illegal activity.

17.    Agent Moore went back to the car and spoke with the passenger, Ms. Li. Ms. Li

stated she was the owner of the vehicle and that she and Ms. Jackson were going to

California to visit Li’s husband, staying for three days and then driving back. Agent Moore


                                              4
          Case 5:19-cv-00951-HE Document 1 Filed 10/16/19 Page 5 of 8



observed that Ms. Li was smiling, but her face was very rigid as if she was making herself

smile. Ms. Li appeared nervous. Agent Moore asked for Ms. Li’s driver’s license and then

returned to his unit. Agent Moore radioed for backup to his location after becoming more

suspicious Ms. Li and Ms. Jackson may be engaged in illegal activity due to observing the

nervousness of Ms. Li and the different travel plans provided by Ms. Li and Ms. Jackson.

At this point, approximately five minutes had passed since Ms. Jackson went back to Agent

Moore’s patrol unit.

18.    At approximately 12:26 P.M., OBN Agent Briscoe arrived and deployed her K-9

Unit, Scout, to conduct an open-air sniff around the outside of the Mercedes. Scout alerted

to the odor of an illegal substance coming from inside the Mercedes.

19.    Shortly thereafter, Agent Moore completed the warning and gave it to Ms. Jackson.

Agent Moore explained to Ms. Jackson that the warning had no cost, nor would it go on

her record. Agent Moore explained to Ms. Jackson that the K-9 Unit had alerted to

presence of illegal drugs inside the Mercedes. Agent Moore asked Ms. Jackson if there

were illegal drugs in the Mercedes. Ms. Jackson said, “Definitely not.” Agent Moore

asked if there were large amounts of currency inside the vehicle. Ms. Jackson replied,

“That I don’t know. Like I said, that’s our personal stuff.”

20.    Agent Moore left his unit and approached the car to speak with Ms. Li. Agent

Moore explained the K-9 Unit alert to her. Agent Moore asked if there were any illegal

drugs in the car and told her that medical marijuana was legal in Oklahoma, then asked if

it was legal in Ohio, to which Ms. Li nodded her head yes. Agent Moore again asked if


                                             5
           Case 5:19-cv-00951-HE Document 1 Filed 10/16/19 Page 6 of 8



there was anything illegal in the car, and Ms. Li said she did not speak English and needed

to call her husband. Agent Moore asked to clarify if she understood English, to which Ms.

Li said, “a little bit”. Up to this point in the stop, she seemed to have understood Agent

Moore very well. Agent Moore then asked about large amounts of currency. Ms. Li said

yes, there was some in the car. Agent Moore asked how much. Ms. Li said, “sixty,”

paused, and then said, “no fifty”. Agent Moore asked if she meant fifty thousand. Ms. Li

said yes. Agent Moore asked where in the vehicle the money was located. Ms. Li again

said she needed to talk to her husband and became very animated with her hands. Agent

Moore explained he would be searching the vehicle because of the alert and had her return

to his vehicle for safety reasons. He explained to them that no one was under arrest at that

time.

21.     During the search of the Mercedes, Agent Moore discovered United States currency

inside a Louis Vuitton bag that was placed inside another larger Louis Vuitton bag in the

back seat. The currency appeared to be all $100 dollar bills with $10,000 bank straps

around each bundle. The bank straps appeared to be generic bank straps that you could

buy.    Agent Moore counted twenty-nine bundles with $10,000 straps around each,

estimating the currency to be approximately $290,000.

22.     The search of the vehicle revealed smaller amounts of bundled currency in two

different bags and numerous designer luggage sets. Some of the bags were new with tags

on them. Agent Moore estimated that individual bags were worth as much as $2,700.




                                             6
            Case 5:19-cv-00951-HE Document 1 Filed 10/16/19 Page 7 of 8



Agent Moore estimated the total value of the bags to be between $15,000 and $20,000,

based on tags and receipts.

23.    In a drawer under the front seat of the vehicle there appeared to be marijuana stems

and pieces. A roadside test gave a positive result for the properties of marijuana.

24.    Agent Moore again asked about the amount of currency. Ms. Li said it was $50,000.

Agent Moore again confirmed her travel plans. These plans differed from the plans that

Ms. Jackson previously told Agent Moore.

25.    Agent Moore again asked Ms. Jackson if she knew about the currency. Ms. Jackson

said she did but did not know how much, conflicting with her prior statement that she did

not know.

26.    Agent Moore again confirmed with Ms. Li the amount was $50,000 and asked how

the money came to be in the bag. Ms. Li said she had counted the money and put the

currency straps on herself. She then placed the money in the bag. Ms. Li restated it was

$50,000. However, the Mercedes contained several banking slips for large amounts of cash

dating back to 2015. The Mercedes also contained what appeared to be a ledger.

27.    Agent Moore seized the currency and had it transported back to the OBN offices in

a locked bag. A currency shake test was performed prior to counting the currency. The

residue that came off from the shake-test tested positive for marijuana and cocaine. The

found in the Mercedes totaled $501,216.00 in U.S. Currency.

28.    During the stop, Ms. Li and Ms. Jackson had a conversation in Mandarin Chinese,

which Agent Moore did not speak or understand. A translation of the conversation also


                                             7
          Case 5:19-cv-00951-HE Document 1 Filed 10/16/19 Page 8 of 8



revealed Ms. Jackson and Ms. Li attempting to coordinate their stories. The conversation

also revealed that Ms. Li knew at least $500,000 was inside the Mercedes, despite her

telling Agent Moore that only $50,000 was inside the Mercedes.

29.    During the conversation in Mandarin Chinese, Ms. Li instructed Ms. Jackson to tell

Agent Moore that Ms. Li did not speak English well.

30.    As a result of the foregoing, the Defendant Currency is liable to condemnation and

to forfeiture to the United States in accordance with 21 U.S.C. § 881(a)(6) for violations

of 21 U.S.C. § 841.

                                PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that notice of this action be given to all persons

who reasonably appear to be potential claimants of interests in the Defendant Currency;

that the Defendant Currency be forfeited to the United States; that Plaintiff be awarded its

costs and disbursements in this action; and the Court order any such other and further relief

as this Court deems proper and just.

                                          Respectfully submitted,

                                          TIMOTHY J. DOWNING
                                          United States Attorney

                                          /s/ Wilson D. McGarry
                                          WILSON D. McGARRY
                                          Assistant U.S. Attorney
                                          Oklahoma Bar No. 31146
                                          210 Park Ave., Suite 400
                                          Oklahoma City, OK 73102
                                          Telephone: (405) 553-8700
                                          E-mail: wilson.mcgarry@usdoj.gov


                                             8
Case 5:19-cv-00951-HE Document 1-1 Filed 10/16/19 Page 1 of 1
Case 5:19-cv-00951-HE Document 1-2 Filed 10/16/19 Page 1 of 1
